DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Nelson D. Runkle on 11/14/2021.
This application has been amended as follows:
IN THE CLAIMS
Cancel claim(s) 2, 10 – 12, 14 – 15, 18 – 19 and 21.
Replace the following claims listed as follows.

1. (Currently Amended) An information verification system comprising:
a first node group including a plurality of nodes, and a second node group including at least one node, wherein
the at least one of nodes included in the second node group includes: 
	at least one first memory configured to store first instructions; and
	at least one first hardware processor configured to execute the first instructions to control:
		a request unit to transmit a request signal for requesting information, the request signal including verification information that is information for use in verification to be generated each time the request signal is transmitted, to at least any node of the first node group, and
		a verification unit to verify response information that is information transmitted from any one of the nodes included in the first node group in response to the request signal, the verification unit determining, regarding the response information, whether or , the response time corresponding to from which generation of information in the distributed ledger the verification information included in the response information is generated, a number of ledgers added to the distributed ledger, and at least reception of the desired information, and on the basis of the determination results thereof, assessing the presence or absence of reliability of the desired information or the degree of reliability thereof, and 
the at least one of the nodes included in the first node group includes:
	at least one second memory configured to store second instructions; and
	at least one second hardware processor configured to execute the second instructions to control:
		a response unit to transmit, as the response information that is a response to the request signal transmitted from any node included in the second node group, information including a nonce set to cause the response information to satisfy the rule, the desired information or the digest thereof, and the verification information included in the request signal to a node that is a request source; and
		a search unit to search for, using a one-way function, a value of the nonce that satisfies the rule. 

2. (Canceled)

8. (Currently Amended) An information verification device configured to determine reliability of information managed by a first node group including a plurality of nodes, the information verification device comprising: 
at least one first memory; and 
at least one first hardware processor configured to control a verification unit to verify response information that is information transmitted from any one of the nodes included in the first node group in response to a request signal transmitted to at least any node of the first node group, the request signal being for requesting information and including verification information that is information for use in verification to be generated each time the request signal is transmitted, the verification unit determining, regarding the response information, whether or not desired information that is information requested by the request signal or a digest thereof is included, whether or not correct verification information is included, whether or not a value obtained by applying a one-way function to the response information satisfies a predetermined rule defined for common use between the first node group and at least the information verification device, and a response time that is a time taken between the transmission of the request signal and the obtainment of the desired information, the response time corresponding to from which generation of information in the distributed ledger the verification information included in the response information is generated, a number of ledgers added to the distributed ledger, and at least reception of the desired information, and on the basis of the determination results thereof, assessing the presence or absence of reliability of the desired information or the degree of reliability thereof, 
wherein the at least one of the nodes included in the first node group includes:
	at least one second memory; and 
	at least one second hardware processor configured to control:
		a response unit to transmit, as the response information that is a response to the request signal transmitted from the information verification device, information including a nonce set to cause the response information to satisfy the rule, the desired information or the digest thereof, and the verification information included in the request signal to a node that is a request source; and
		a search unit to search for, using a one-way function, a value of the nonce that satisfies the rule.

9. (Currently Amended) An information verification method of causing a node included in a second node group different from a first node group including a plurality of nodes to determine reliability of information managed by the first node group, the information verification method comprising: 
causing the node included in the second node group to verify response information that is information transmitted from any one of the nodes included in the first node group in response to a request signal transmitted to at least any node of the first node group, the request signal being for requesting information and including verification information that is information for use in verification to be generated each time the request signal is transmitted, wherein
in the verifying response information, determinations are made of whether or not desired information that is information requested by the request signal or a digest thereof is included, whether or not correct verification information is included, whether or not a value obtained by applying a one-way function to the response information satisfies a predetermined rule defined for common use between the first node group and the second node group, and a response time that is a time taken between the transmission of the request signal and the obtainment of the desired information, the response time corresponding to from which generation of information in the distributed ledger the verification information included in the response information is generated, a number of ledgers added to the distributed ledger, and at least reception of the desired information, and on the basis of the determination results thereof, assessment is made of the presence or absence of reliability of the desired information or the degree of reliability thereof; 
causing the node included in the first node group to transmit, as the response information that is a response to the request signal transmitted from any node included in the second node group, information including a nonce set to cause the response information to satisfy the rule, the desired information or the digest thereof, and the verification information included in the request signal to a node that is a request source; and
causing the node included in the first node group to search for, using a one-way function, a value of the nonce that satisfies the rule.

10-12. (Canceled)

14-15. (Canceled)

18-19. (Canceled)

21. (Canceled) 


Allow Subject Matter

Claims 1, 3 – 9, 13, 16 – 17 and 20 are allowed. 

The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 8 & 9 (& associated dependent claims).

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, applicant’s claim amendments and arguments filed on 11/10/2021 and Examiner’s Amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2281 - 2021)